    Case 4:20-cv-00776 Document 1 Filed on 03/04/20 in TXSD Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


LEORA SALO                §
    Plaintiff             §                                 Civ. No. 4:20-cv-
                          §
vs                        §
                          §                                 Jury Demanded
HOUSTON COMMUNITY COLLEGE §
    Defendants            §

                              PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

         Plaintiff, Leora Salo, complaining of Houston Community College shows:

                                              I.
                                    PRELIMINARY STATEMENT

         1.           This lawsuit seeks damages from Houston Community College for violations

of the Americans with Disabilities Act. Plaintiff alleges that she was discriminated against

and harassed, because she is disabled or perceived to be disabled. When she complained about

the harassment, Houston Community College retaliated against her by refusing to offer her an

accommodation. Plaintiff resigned her position under conditions that would constitute a

constructive discharge.

                                                 II.
                                            JURISDICTION

         2.            This Court has subject matter jurisdiction in this case pursuant to 28 U.S.C.

§1331 (federal question) because Plaintiff is bringing these claims pursuant to the

Americans With Disabilities Act as amended 42 U.S.C § 12101 et. seq.).

                                                  III.
                                                 VENUE

         3.           Venue is proper in the United States District Court for the Southern District of

 Salo v. HCC                                         1
 Original Complaint
     Case 4:20-cv-00776 Document 1 Filed on 03/04/20 in TXSD Page 2 of 6



Texas under 28 U.S.C. § 1391(b) as the defendant resides in this district and a substantial part

of the events or omissions giving rise to the claims occurred within the Southern District of

Texas.

                                                   III.
                                                 PARTIES

         4.           Plaintiff Leora Salo is an individual residing in Houston, Texas.

         5.           Defendant, Houston Community College is a government entity as defined

by Tex. Gov. Code section 554.001. Service can be effectuated by serving its Chancellor,

Dr. Cesar Maldonado, 3100 Main Street Houston, Texas 77002.

                                               IV.
                                      FACTUAL ALLEGATIONS

         6.            Salo began working for Houston Community College (“HCC”) as an adjunct

professor in the Music Business and Technology Department September 2016.

         7.            In June 2017, she joined the faculty as Program Director of the Occupational

Therapy (OT) Department of HCC Coleman College for Health Sciences. In this position, she

reported to Jeff Gricar, Dean of Health Sciences.

         8.            After accepting the position, Salo learned that she would need to facilitate the

department's accreditation.

         9.            Salo had been diagnosed with Lyme's disease in December 2015. Secondary to

that diagnosis she developed fibromyalgia, and autoimmune deficiency, brain lesions, spinal

degeneration, and autonomic dysfunction.

         10.           In July 2017, Salo told Shana Tatum, office manager for Gricar that she was filling

out the paperwork to request an ergonomic chair and some special equipment as an accommodation

for her disabilities. Tatum told her not to complete the paperwork as it would result in a "blackmark"

against her.
 Salo v. HCC                                          2
 Original Complaint
     Case 4:20-cv-00776 Document 1 Filed on 03/04/20 in TXSD Page 3 of 6



          11.         In July 2018, Salo’s office was scheduled to move to another location at the

Coleman Campus. At that time Salo’s doctor had restricted her from lifting in excess of 5 lbs. Salo

completed the necessary paperwork to request an accommodation in connection with moving offices.

She submitted the paperwork to Dean Gricar, who assigned Tatum and Rene Nelson Moore,

Administrative Assistant to Dean Gricar to assist her with the move; however, when Salo emailed

them asking for help she got no response. As a result, Salo had to contact Sandra Roman Facilities

Manager], and Roman sent two people to help pack and move her office. Months later, Salo learned

that her ADA paperwork, including her request for an accommodation had not been completed by

Gricar’ s office and that her paperwork had never reached HCC's ADA office.

          12.         In July 2018, during the time of the office relocation, Tatum referred to Salo

derogatorily as "trouble" in front of HCC employees, including Sandra Roman. Tatum and Moore

openly discussed program directors (Salo) as “lazy” in Gricar office. Salo informed Gricar of the

name calling but after the meeting with Gricar, the hostility from Tatum increased.

          13.         Tatum would refuse to acknowledge Salo in front of others, at times failed to

provide her with information needed to perform the Program Director functions and reportedly

refused to respond to Salo’s emails. These behaviors were reported to Gricar, who said that as

Program Director Salo "needed to take the higher road;" however, Tatum's refusal to respond to

emails or perform necessary tasks for the OT department hindered Salo’s ability to perform her job

duties.

          14.         Because of the failure of Gricar to take any action, Salo contacted Alix Alvarado

in Talent Engagement and the Office of Institutional Equity about the escalating situation to inquire

about their intervention and strategies for reduction of workplace bullying.

          15.         A week or two after the move in July 2018, Salo collapsed in the ladies' room at

HCC. Salo texted Tatum to ask her to contact Donna Spivey, Dean of Nursing, who was covering
 Salo v. HCC                                         3
 Original Complaint
     Case 4:20-cv-00776 Document 1 Filed on 03/04/20 in TXSD Page 4 of 6



during Gricar’ s absence, that she needed help. When Tatum did not respond, Salo contacted Sandra

Roman and asked her for help. Roman sent Donna Spivey, and Spivey called the paramedics. Tatum

never responded to Salo’s request for assistance.

         16.          When Gricar returned from vacation, Salo met with him and again told him about

Tatum not helping her with the move as he had instructed, calling her names and not responding

when she had collapsed.

         17.          Salo went to the doctor in August or September 2018 because of her collapse. Salo

told her doctor about working 6 days a week, 10 -12 hours a day on the accreditation for the

department. Her doctor completed the paperwork requesting as an accommodation that Salo’s

workweek be limited to 40 hours a week during a 5-day work week.

         18.          After Salo completed the ADA paperwork, she met with Thomas Anderson,

Director of Human Resources about the request for the accommodation. During the meeting

Anderson called Gricar to discuss the accommodation. Gricar told Anderson he refused to

accommodate the request to limit Salo’s hours to a 40 hour/ 5-day workweek. Instead, Anderson

suggested that Salo come to work as usual and when she went home to rest for a while and then work

additional hours from home.

         19.          After the phone conversation, Anderson told Salo that HCC would not grant the

accommodation, but he did not suggest any alternatives. Anderson told Salo, “I’ve seen a lot of

disabled people and you don’t look disabled to me.”

         20.          During the first week in October, Salo met with Gricar to discuss the status of the

accreditation. During that meeting Gricar told Salo that she would be the scapegoat if anything went

wrong with the department’s pending accreditation. When Salo told Gricar that she worked best in

environments that problem solve and that she was not cut out to be a scapegoat, he responded, "I

don't care if you stay or leave."
 Salo v. HCC                                         4
 Original Complaint
     Case 4:20-cv-00776 Document 1 Filed on 03/04/20 in TXSD Page 5 of 6



         21.          Salo was able to successfully complete the department's accreditation and the

department was awarded a relatively rare 7-year status. During a critical meeting with the members

of the onsite national accreditation team, Tatum repeatedly and disruptively emailed Salo on a topic

unrelated to accreditation - i.e. Tatum’s failure to accurately enter the department's classes to the

summer schedule. After the onsite accreditation team departed, Gricar went to Salo’s office and

began yelling at her in front of staff and faculty for "insubordination" to Tatum (who was not Salo’s

superior). When Salo reminded Gricar of her repeated attempts to address the bullying treatment she

was receiving from his staff, he again stated, "I don't care if you stay or go!"

         22.          The cumulative stress of the many extra hours, weeks, months of up to 14 hour

days and 6-day working combined with the humiliation of being yelled at by her employer in front

of her staff exacerbated Salo’s medical condition and required her to take FMLA leave to address

health concerns.

         23.          While on leave, Salo came to the conclusion that no reasonable person would work

under the conditions she was being required to work. Salo resigned from the position as program

director of the Occupational Therapy Assistance Department on February28, 2019 effective March

15, 2019.

                                                V.
                                         CAUSE OF ACTION

A.       Americans With Disabilities Act

         24.          Salo is disabled under the definition of “disability” contained in the

Americans with Disabilities Act. HCC repeatedly refused to accommodate Salo’s disability

and when she complained she was retaliated against by her supervisor. HCC’s refusal to

accommodate Salo resulted in her resigning under conditions that would constitute a

constructive discharge.

 Salo v. HCC                                        5
 Original Complaint
   Case 4:20-cv-00776 Document 1 Filed on 03/04/20 in TXSD Page 6 of 6




                                                 VI.
                                               PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff Leora Salo prays that

Defendant be cited to appear and that on final trial of this matter that the Court award her:

          a.         Reinstatement with restoration of seniority;

          b.         lost wages and benefits from March 8, 2019 to the date of judgment less any
                     earnings in the interim;

          c.         compensatory damages in an amount not to exceed $300,000;

          d.         attorney fees;

          e.         pre-judgment interest and post-judgment interest on all such sums;

          f.         costs of court; and

          g.         all other relief, at law or in equity, to which Plaintiff may be justly entitled.


                                                              Respectfully submitted,



                                                        By:    /s/ Linda D. King
                                                               Linda D. King
                                                               GORANSONKING, PLLC
                                                               State Bar No. 11455600
                                                               So. Dist. NO. 6060
                                                               1415 N. Loop W., Suite 1100
                                                               Houston, Texas 77008
                                                               Phone: (713) 526-9200
                                                               Fax: (713) 526-9202
                                                               king@goransonking.com

                                                               ATTORNEYS FOR PLAINTIFF
                                                               LEORA SALO




Salo v. HCC                                         6
Original Complaint
